


Exhibit 10(az)








PERSONAL AND CONFIDENTIAL




April 15, 2015






Mr. Dean Childers
217 Eagle Cliff Cove
Huntertown, IN 46748


Dear Dean:


We are pleased to confirm our offer for the position of Senior Vice President –
Strategic Initiatives with Invacare Corporation, reporting directly to me.


The following represents the terms and conditions of your employment:


Compensation


Salary – Your starting base salary for this position will be $350,000.00 when
calculated on an annual basis. This rate is calculated for convenience purposes
only and is not intended to be construed as a contract of employment for any
fixed period of time.


Bonus – You are eligible to participate in the Key Management Incentive Plan at
the 62.50% level. Evaluation of your performance will be made on a pro-rata
basis, determined by your length of service in 2015. Payment of any bonus earned
under this plan will be made by March 15, 2016.


Sign-On Bonus – You will receive a sign-on bonus in the amount of $100,000;
$70,000 of which will be paid on the first day of employment with Invacare. The
balance of which, $30,000, to be paid within sixty days of your first day of
employment with Invacare. You are responsible for all applicable taxes
associated with this payment. This Sign-On Bonus is also intended offset the
approximately $75,000 you will owe your previous employer upon resignation. In
the event that you leave Invacare prior to one year from your hire date, you
will be responsible to pay back this amount, paid in full to Invacare.


Restricted stock


Upon acceptance of our offer, you will be eligible to receive a restricted stock
grant in the amount of 11,000 shares.  Restrictions will lapse on one-third of
the grant each year over the next three years.  Restricted Shares are granted on
your start date.  Once granted, you will receive certificates with additional
details about the restricted shares.  Subject to review and approval by the
Compensation Committee of the Board of Directors of Invacare Corporation, you
will be eligible to receive restricted stock grants on an annual basis.


Severance Payment
    
In the event that your employment is terminated by Invacare without cause, you
will receive a severance benefit in the amount equal to six months of your base
salary in effect at the time of termination. For purposes of this paragraph,
termination by Invacare without cause shall mean termination by Invacare for any
reason other




--------------------------------------------------------------------------------




than (a) death, (b) disability, (c) failure by you to perform the duties and
responsibilities of your position, (d) conduct by you which adversely affects
Invacare’s business reputation or which is otherwise contrary to the best
interests of Invacare and/or (e) a breach by you of the terms of this letter or
the Technical Information and Non-Competition Agreement and conflict of interest
documents referred to below. Termination by Invacare for any of the reasons set
forth in (a)-(e) of the preceding sentence shall be termination for cause.


Change of Control
    
Invacare will provide a Change of Control Agreement within 30 days of hire. This
Agreement will specify that if your employment is terminated as the result of a
change of control you will receive 12 months of severance.


Benefits


Health Benefits – You will be eligible to participate in Invacare’s
comprehensive benefits program which includes: medical, prescription, dental,
and vision coverage; life insurance; and short- and long-term disability. This
program will be available to you on the first day of the month following
employment.


Retirement Plan – The Invacare Retirement Savings Plan includes a 401(k)
program, Employer Match and a Discretionary Invacare Quarterly Contribution
(IQC). You may begin contributing to the 401(k) program immediately and will be
eligible to receive the Employer Match after six months of service. Should you
choose to participate in the 401(k) program, Invacare will make matching
contributions equal to 100% of the first 1% of your salary deferrals, plus 50%
of the next 2% of your salary deferrals after you have completed six months of
service.


Enhanced Retirement Plan – Additionally, because your annual income meets or
exceeds the IRS Highly Compensated Limit, you will be eligible to participate in
our non-qualified retirement savings plan, the Deferred Compensation Plan
(“dcPlus Plan), effective January 1, 2016. This plan allows you to maximize
salary deferrals and employer contributions on compensation that exceeds annual
limits.


Vacation – You are eligible for three weeks of vacation.


Health Management Program – You will be eligible to participate in the Executive
Health Management Program at the Cleveland Clinic Department of Preventative
Medicine.


Relocation & Related Taxes


You will be eligible for the Invacare’s relocation program. Per the guidelines
in the attached Relocation Policy, if you voluntarily terminate employment or
are terminated for cause within twenty-four (24) months from the effective date
of relocation or hire, relocation benefits will cease immediately and you must
repay all or a prorated amount of the relocation expenses previously reimbursed
or paid by the Company. Details of the package are provided in the attached
Relocation Policy and Benefit Package. To participate in the Company’s program,
please contact Ann Wilgor, Invacare’s Relocation Administrator, at 440/329-6006
to begin the process. Please do not contact a realtor or related party prior to
contacting Ann.


This offer is contingent upon verification of your eligibility for employment
under the provisions of the Immigration Reform and Control Act of 1986. Prior to
the first day you report for work, you will receive an email directing you to
complete Section I of the Federal I-9 form on-line. On the first day you report
for work, please bring with you a valid driver’s license and original Social
Security card, or other identification acceptable for employment identification,
and present it to your Human Resources representative.


You will be required to review and sign a technical information and
non-competition agreement, and a conflict of interest document as a condition of
your employment.




--------------------------------------------------------------------------------






This offer is also contingent upon you successfully completing a pre-employment
drug screen, background investigation and reference-checking process. Upon
accepting this offer, you will receive an email instructing you how to initiate
the background investigation through our on-line vendor. You will receive a
second email with instructions for completing your pre-employment drug screen at
a local drug screening facility.


Dean, we are excited about having you join the Invacare team. Upon signing this
offer, a mutually agreed upon start date will be determined. In the interim, if
there are any questions regarding this offer, please contact me at (440)
329-6101.


Sincerely,


/s/ Matthew E. Monaghan


Matthew E. Monaghan
President and Chief Executive Officer






To acknowledge acceptance of this offer, please sign below and return one copy
to me.




/s/ Dean J. Childers
April 19, 2015
 
Signature
Date
 





